UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Arizona Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 8/31/08 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation Cmnwlth. Of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (100.1%)(a) Principal Rating(RAT) amount Value Arizona (90.4%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $486,410 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River) Ser. A, 5s, 1/1/27 Aa1 1,000,000 1,041,540 Ser. A, 5s, 1/1/24 Aa1 1,300,000 1,370,250 Ser. B, 5s, 1/1/22 Aa1 1,500,000 1,548,720 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 708,540 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.) Ser. D, 5 1/2s, 1/1/38 AA- 750,000 735,278 Ser. A, 5s, 1/1/25 AA- 1,000,000 971,670 AZ Hlth. Fac. Auth. Hosp. Syst. Rev. Bonds (John C. Lincoln Hlth. Network), 7s, 12/1/25 (Prerefunded) BBB 1,000,000 1,116,840 AZ State COP, Ser. A, FSA, 5s, 9/1/26 Aaa 1,000,000 1,015,100 AZ State Trans. Board Hwy. Rev. Bonds, Ser. B, 5s, 7/1/22 AAA 1,000,000 1,041,420 AZ State U. COP (Research Infrastructure), AMBAC, 5s, 9/1/30 AA 1,000,000 1,012,380 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, MBIA 5s, 7/1/31 A2 1,500,000 1,487,790 5s, 7/1/25 A2 825,000 835,164 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds (Wtr. Quality), Ser. A, 5s, 10/1/25 Aaa 1,000,000 1,055,040 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 B+/P 150,000 151,179 Chandler, G.O. Bonds, FGIC, 8s, 7/1/10 (SEG) AAA/P 1,450,000 1,594,899 Chandler, St. & Hwy. User Rev. Bonds, MBIA, 8s, 7/1/11 AAA/P 1,100,000 1,257,157 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, 8s, 7/1/14 AAA/P 2,150,000 2,642,952 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BB+/P 465,000 474,198 Gila Cnty., Unified School Dist. G.O. Bonds (No. 10 Payson 2006 School Impt.), Ser. A, AMBAC, stepped-coupon 1s (5 1/4s, 7/1/09), 7/1/27 (STP) Aa3 1,000,000 979,450 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth.), Ser. B, 5 1/4s, 12/1/19 BBB 500,000 496,605 (Midwestern U.), 5s, 5/15/26 A- 1,200,000 1,204,644 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 AA 1,615,000 1,641,874 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 985,000 990,516 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 5 1/4s, 7/1/32 A2 1,410,000 1,337,441 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, MBIA, U.S. Govt. Coll., 7s, 12/1/16 (Prerefunded) AAA/P 3,500,000 4,235,070 Maricopa Cnty., Poll. Control Rev. Bonds (Public Service Co. of New Mexico), Ser. A, 6.3s, 12/1/26 Baa3 1,000,000 971,410 Maricopa Cnty., School Dist. G.O. Bonds (No. 69 Paradise Valley-Project of 1994), Ser. B, MBIA, 7s, 7/1/12 AAA/P 2,000,000 2,301,020 (No. 11 Peoria Unified 2003 School Impt.), FGIC, 5s, 7/1/09 (Prerefunded) AAA 20,000 20,558 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 89 Dysart School Impt. 2006), Ser. B, AMBAC, 5s, 7/1/19 AA 1,000,000 1,081,410 (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 (FWC) A2 1,000,000 986,730 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 1,000,000 1,011,400 Mesa, Indl. Dev. Auth. Rev. Bonds (Discovery Hlth. Syst.), Ser. A, MBIA, 5 3/4s, 1/1/25 (Prerefunded) AAA/P 1,000,000 1,058,640 Mesa, Util. Syst. Rev. Bonds, FGIC, 7 1/4s, 7/1/12 Aaa 365,000 422,071 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 AA 2,000,000 2,100,020 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 950,000 947,321 Phoenix, G.O. Bonds, Ser. B, 5s, 7/1/27 AA+/P 1,500,000 1,577,250 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds (Sr. Lien), Ser. B, FGIC, 5 3/4s, 7/1/19 Aa3 1,000,000 1,021,550 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC zero %, 7/1/43 AA 1,000,000 780,170 zero %, 7/1/32 AA 1,000,000 791,480 Phoenix, Civic Impt. Corp. Excise Tax Rev. Bonds, Ser. A, MBIA, 4 3/4s, 7/1/26 AA 1,415,000 1,418,962 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, MBIA, FHA Insd., 6.9s, 1/1/23 AAA/P 1,000,000 999,820 Phoenix, Indl. Dev. Auth. VRDN (Valley of the Sun YMCA), 2.48s, 1/1/31 A-1+ 3,360,000 3,360,000 Phoenix, Indl. Dev. Auth. Govt. Office Lease Rev. Bonds (Capitol Mall, LLC II), AMBAC, 5s, 9/15/28 AAA/P 1,000,000 1,012,560 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 112,675 Pinal Cnty., COP, 5s, 12/1/26 A 1,000,000 999,920 Pinal Cnty., Elec. Dist. No. 4 Rev. Bonds, 6s, 12/1/38 BBB- 500,000 497,180 Queen Creek, Special Assmt. Bonds (Impt. Dist. No. 001) 5s, 1/1/26 Baa2 200,000 184,698 5s, 1/1/17 Baa2 500,000 495,270 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 Aa3 2,000,000 1,674,160 Scottsdale, G.O. Bonds (Projects 1999 & 2000), 5s, 7/1/24 Aaa 510,000 521,552 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care) 5.8s, 12/1/31 (Prerefunded) A-/F 500,000 554,175 Class A, 5 1/4s, 9/1/30 A3 1,500,000 1,428,600 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds (Wtr. & Swr. Dev.), Ser. A, 5 1/2s, 7/1/28 AAA 1,000,000 1,039,290 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 983,482 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), MBIA 5 5/8s, 9/1/28 AA 1,250,000 1,276,425 5 5/8s, 9/1/23 AA 640,000 664,339 Tempe, Special Assmt. Bonds (Pier Town Lake Impt. Dist.), 5s, 1/1/25 Aa3 1,000,000 1,022,370 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 AA 2,215,000 2,247,073 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 200,000 198,610 Tucson & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam. Mtge.) Ser. 1A, GNMA Coll., 5 1/2s, 1/1/35 AAA 1,165,000 1,165,909 Ser. B, GNMA Coll., FNMA Coll., FHLMC Coll., 5.35s, 6/1/47 Aaa 1,000,000 989,540 Tucson, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Christian Care), Ser. A, 6s, 7/1/30 (Prerefunded) BBB+ 1,000,000 1,078,500 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 Baa1 1,100,000 971,729 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 1,000,770 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 398,415 Guam (1.0%) Territory of GU, Econ. Dev. & Comm. Auth. Rev. Bonds (Tobacco Settlement), 5 5/8s, 6/1/47 BBB+/F 965,000 Puerto Rico (7.4%) Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa3 1,250,000 1,297,800 6s, 7/1/38 Baa3 675,000 704,457 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. X, MBIA, 5 1/2s, 7/1/15 AA 400,000 432,032 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,036,200 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. N, Cmnwlth. of PR Gtd., 5 1/2s, 7/1/19 Baa3 2,000,000 2,064,740 Ser. I, Cmnwlth. of PR Gtd., 5 1/4s, 7/1/29 Baa3 225,000 221,900 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, MBIA, zero %, 8/1/43 A1 1,500,000 205,920 Virgin Islands (1.3%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 400,000 334,620 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 845,000 714,118 TOTAL INVESTMENTS Total investments (cost $79,661,025) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 21 $2,425,500 Dec-08 $(10,477) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Citibank, N.A. $436,667 9/22/08 - 4.30% minus $6,123 Municipal Market Data Index AAA municipal yields 15 Year rate 436,667 9/19/08 - 4.30% minus 5,971 Municipal Market Data Index AAA municipal yields 15 Year rate 436,667 9/17/08 - 4.30% minus 6,020 Municipal Market Data Index AAA municipal yields 15 Year rate Total NOTES (a) Percentages indicated are based on net assets of $80,562,934 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at August 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at August 31, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $79,661,025, resulting in gross unrealized appreciation and depreciation of $2,398,948 and $1,394,517, respectively, or net unrealized appreciation of $1,004,431. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2008. (FWC) Forward commitments, in part or in entirety. At August 31, 2008, liquid assets totaling $992,750 have been designated as collateral for open forward commitments. The rates shown on VRDN are the current interest rates at August 31, 2008. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2008 (as a percentage of net assets): Local government 21.1% Utilities 19.6 Health care 18.4 The fund had the following insurance concentrations greater than 10% at August 31, 2008 (as a percentage of net assets): MBIA 20.1% AMBAC 12.5 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gain or loss. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ - $ (10,477) Level 2 $ 80,665,456 $ 18,114 Level 3 $ - $ - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
